                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

ALTER TRADING CORPORATION                                                            PLAINTIFF

v.                                                  CIVIL ACTION NO. 2:18-cv-47-KS-MTP

DAVID SHEMPER and
HCS TRADING, LLC                                                                 DEFENDANTS

                                            ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion to Provisionally File Under

Seal [102], Motion to Expedite [103], and Motion for Leave to File Under Seal [109]. Having

considered the Motions and the applicable law, the Court finds that the Motion for Leave to File

Under Seal [109] should be denied without prejudice and that the Motion to Provisionally File

Under Seal [102] and Motion to Expedite [103] should be denied as moot.

       On November 16, 2018, Plaintiff filed its Motion to Provisionally File Under Seal [102],

requesting that the Court grant it provisional leave to file certain documents—identified as

ALTER 000254 to ALTER 000258—under seal and allow it until November 30, 2018, to file a

motion demonstrating that the documents should remain under seal. That same day, Plaintiff

filed a Motion [103], requesting that the Court expedite consideration of the Motion to

Provisionally File Under Seal [102].

       On November 19, 2018, prior to any ruling on Motions [102] [103], Plaintiff filed its

Motion for Leave to File Under Seal [109], arguing that the above-referenced documents should

be filed under seal and remain under seal. According to Plaintiff, it wishes to use the documents

to support or oppose pending motions, including its response to Defendant’s Supplemental

Motion for Summary Judgment [85].



                                                1
       “Courts have recognized that the public has a common law right to inspect and copy

judicial records.” S.E.C. v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993) (citing Nixon

v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). This right of public access serves to

“promote trustworthiness of the judicial process, to curb judicial abuses, and to provide the

public with a more complete understanding of the judicial system, including a better perception

of fairness.” Id. at 849. The right of public access, however, is not absolute. “Every court has

supervisory power over its own records and files, and access has been denied where court files

might have become a vehicle for improper purposes.” Nixon, 435 U.S. at 598. Thus, courts must

balance the public’s right to access against the factors favoring secrecy. Van Waeyenberghe, 990

F.2d at 848. Pursuant to Local Rule 79, “[e]xcept as otherwise provided by statute, rule, . . . or

order, all pleadings and other materials filed with the court (‘court records’) become a part of the

public record of the court[, and] [a]ny order sealing a document must include particularized

findings demonstrating that sealing is supported by clear and compelling reasons and is narrowly

tailored to serve those reasons.” L.U. Civ. R. 79 (a)-(b). The party seeking to seal court

documents bears the burden of establishing that the public’s right to access is overcome by the

need for secrecy.

         Plaintiff argues that the documents reflect proprietary business operations and form the

basis of an internal investigation into improperly diverted scrap metal loads. Plaintiff’s general

arguments, however, fail to demonstrate that the subject documents should be placed under seal.

The documents include bills of lading, tickets, and an invoice concerning scrap metal

transactions which occurred on October 30, 2017. These appear to be form documents

memorializing typical transactions. The documents do not include internal investigation

findings, and Plaintiff does not refer to specific information which is sensitive or proprietary.



                                                  2
Simply because the documents were discovered during an internal investigation does not

rendered them sensitive or proprietary. Absent a particularized showing that these documents

should be sealed, the Court will deny Plaintiff’s Motion [109].

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Motion for Leave to File Under Seal [109] is DENIED without prejudice.

       2. Plaintiff’s Motion to Provisionally File Under Seal [102] is DENIED as moot.

       3. Plaintiff’s Motion to Expedite [103] is DENIED as moot.

       SO ORDERED this the 20th day of November, 2018.

                                             s/Michael T. Parker
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
